Mayes, J.,
delivered the opinion of the court.
In all prosecutions conducted by a municipality for the purpose- of enforcing its criminal ordinances, it is acting in the-capacity of agent for the state in the enforcement of local government, and, in the absence of a statute making it liable for the cost of conducting such prosecutions in the event of failure to convict, the municipality is no more liable for the costs than is the state itself. This1 being the law on this subject, and, there being no statute in this state making the municipality liable in such cases, costs cannot be collected from' it in this character of proceeding. We think this is quite clear from the authorities, and content ourselves with the citations found in the brief of counsel for motion.
Motion is sustained, and the clerk ordered to make the correction in the decree relieving the municipality from liability for costs in this case.

Motion sustained.